IN RE: Charles, Gregory a/k/a; Garrison, Gregory; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of St. Tammany 22nd Judicial District Court Div. “D” Number 232,296; to the Court of Appeal, First Circuit, Number KW98 1216
Writ granted; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1986).
MARCUS, J., not on panel.